Citation Nr: 1451869	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  06-20 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial, compensable rating for impingement syndrome of the left shoulder, prior to November 12, 2005.  

2.  Entitlement to a rating in excess of 20 percent for impingement syndrome of the left shoulder, from November 12, 2005.  

3.  Entitlement to a temporary total rating (TTR) for convalescent purposes, under the provisions of 38 C.F.R. § 4.30, following service-connected left shoulder surgery.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 2003 to March 2004; he also had prior, verified periods of active duty for training (ACDUTRA) from June 1992 to August 1992, and from June 1993 to August 1993. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2004 rating decision in which the RO granted the Veteran's claim for service connection for impingement syndrome of the left shoulder and awarded a zero percent (noncompensable) rating, effective March 9, 2004, and denied his claims for service connection for flat feet, residuals of left knee surgery, and residuals of right knee surgery.  In April 2005, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2006. 

Parenthetically, the Board notes that, in August 2013, the RO granted service connection for pes planus, left knee strain, and right knee osteoarthritis and instability, which are considered a full grant of the benefits sought with respect to those disabilities.  As such, those issues are no longer on appeal.

In August 2007, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

In January 2008, the Board remanded the increased rating claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further evidentiary development.  After accomplishing further action, the RO granted a higher rating of 20 percent for the Veteran's left shoulder disability, effective April 1, 2010.  However, since the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remained in appellate status (as reflected in the May 2010 supplemental SOC).  See AB v. Brown, 6 Vet. App. 35 (1993).

In an April 2011 decision, the Board determined that the Veteran met the criteria for a 20 percent rating for impingement syndrome of the left shoulder from November 12, 2005, but denied a compensable rating prior to that date and a rating in excess of 20 percent from that date.  

The Veteran appealed the Board's April 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2011, the Court granted a joint motion for remand filed by representatives for both parties, vacating that portion of the decision in which the Board denied a compensable rating for impingement syndrome of the left shoulder prior to November 12, 2005, and a rating for the left shoulder disability in excess of 20 percent from that date, and remanding those matters to the Board for further proceedings consistent with the joint motion. 

In July 2012, the Board remanded the increased rating claims to the RO, via the AMC, for action consistent with the Court Order and joint motion for remand.  After accomplishing the requested actions, the AMC continued to deny each claim for a higher rating, and returned those matters to the Board for further appellate consideration.

In April 2013, the Board denied entitlement to an initial, compensable rating for impingement syndrome of the left shoulder prior to November 12, 2005, as well as entitlement to a rating in excess of 20 percent from that date.  In that decision, the Board also referred entitlement to a temporary total rating based upon convalescence to the RO via the AMC for appropriate development and consideration.  

However, the Veteran appealed the Board's April 2013 decision to the Court.  In August 2014, the Court granted a joint motion for partial remand filed by representatives for both parties, vacating the portion of the decision in which the Board denied the increased rating claims and declined jurisdiction over the issue of entitlement to a temporary total rating based on convalescence under 38 C.F.R. § 4.30, and remanding these matters to the Board for further proceedings consistent with the joint motion. 

This appeal is now being processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.  

The Board's decision addressing the claim for an initial, compensable disability rating for impingement syndrome of the left shoulder prior to November 12, 2005, is set forth below.  The claim for a disability rating in excess of 20 percent for impingement syndrome of the left shoulder, from November 12, 2005, as well as the claim for a temporary, total rating of entitlement to a temporary total rating due to surgery on the service-connected left shoulder under the provisions of § 4.30, are addressed in the remand following the order; those matters are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  As the Veteran is right-handed, his service-connected left shoulder disability involves his minor extremity.  

3.  Prior to November 12, 2005, the Veteran's impingement syndrome of the left shoulder was manifested by complaints of pain, tenderness, and objective evidence of limitation of flexion to no less than 180 degrees and abduction to no less than 160 degrees.  

4.  There is no competent, credible lay or medical evidence of painful motion in the left shoulder during the time period in question, i.e., from the March 9, 2004, effective date of the award of service connection through November 11, 2005.  


CONCLUSION OF LAW

The criteria for an initial, compensable rating for impingement syndrome of the left shoulder, prior to November 12, 2005, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

A March 2004 pre-rating letter notified the Veteran as to what information and evidence was needed to satisfy the elements of what was then a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  This letter also informed the Veteran to submit any evidence in his possession pertinent to the claim (consistent with Pelegrini).  

After the RO's award of service connection for impingement syndrome of the left shoulder and the Veteran's disagreement with the initial rating assigned, no additional notice for the downstream, initial rating issue was required under 38 U.S.C.A. § 5103A.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)).  Nonetheless, a February 2008 letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  

After issuance of the February 2008 letter, and opportunity for the Veteran to respond, the May 2010 supplemental SOC (SSOC) reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of this latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the reports of VA examinations conducted in April 2004, November 2005, April 2010, and October 2012.  The evidentiary record also includes VA treatment records dated from 2006 to 2013, which have been considered by the Board.  Also of record and considered in connection with the appeal are the August 2007 hearing transcript and the various written statements provided by the Veteran and his representative on his behalf.  Given the foregoing, the Board finds that no additional RO action to further develop the record in connection with the increased rating claim decided herein, prior to appellate consideration, is required.

As for the August 2007 Board hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the hearing was legally sufficient.  

During the August 2007 hearing, the Veteran appeared, along with his authorized representative, and provided testimony on the matter herein decided.  At that time, the undersigned Veterans Law Judge identified the issues on appeal, to include the matter herein decided; with respect to this issue, information was solicited regarding the nature and severity of the Veteran's left shoulder disability.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, the hearing testimony did reveal the need for additional development, which was sought in subsequent remand.

The Board also finds that that there has been substantial compliance with the Board's prior remand directives.  See Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008).  Most recently, in July 2012, the Board directed that the RO/AMC obtain any outstanding treatment records identified by the Veteran and schedule him for a VA examination to evaluate the severity of his left shoulder disability.  In August 2012, the RO/AMC requested that the Veteran identify any outstanding treatment records; however, no such records were identified or submitted by the Veteran.  Nevertheless, in May 2013, the Veteran was afforded a VA joint examination, which is associated with the record.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where, as here, the questions for consideration involve entitlement to an initial and subsequently-assigned rating, evaluation of the medical evidence since the award of service connection to consider the appropriateness of "staged ratings" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999) 

Historically, by rating decision of May 2004, the RO granted service connection for left shoulder impingement syndrome, and assigned an initial, zero percent (noncompensable) rating under the provisions of 38 C.F.R. § 4.118, Diagnostic Code (DC) 5201, effective March 9, 2004.  In a May 2010 rating decision, the RO assigned a 20 percent rating, effective April 1, 2010.  In a May 2011 rating decision, the Veteran's 20 percent rating was made effective from November 12, 2005.  

As discussed in the introduction, above, currently, the Board is limiting its consideration to the propriety of the rating assigned prior to November 12, 2005, to include whether any staged rating for this period is warranted.  

At the outset, the Board notes that the evidence establishes the Veteran is right-hand dominant; thus, his service-connected left shoulder disability involves his minor extremity.  

With respect to the minor extremity, DC 9501 provides that limitation of the arm at shoulder level or midway between side and shoulder level warrants a 20 percent rating.  A 30 percent rating is warranted for limitation of arm motion at 25 degrees from side.  38 C.F.R. § 4.71a.

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  

Further, in claims for higher ratings for musculoskeletal disabilities, where the Veteran has a noncompensable rating and complains of pain on motion, he may be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton, supra; Id.  

The evidence pertinent to the matter of f entitlement to a compensable rating prior to November 12, 2005 consists of an April 2004 VA examination report and statements submitted by the Veteran in support of his claim.  Review of the record reveals the Veteran's service-connected left shoulder disability is manifested by subjective complaints of left shoulder pain, weakness, and a feeling of instability.  Pertinent to this period, the Veteran has asserted that he did not have normal range of motion in his left arm and that he was unable to use the left arm at shoulder level or higher or raise it halfway between his side and shoulder level.  See April 2005 NOD.  

On April 2004 VA examination, the Veteran reported experiencing left shoulder pain on a daily basis and that he avoids using his left shoulder if at all possible.  On examination, the Veteran was able to demonstrate flexion to 180 degrees, abduction to 160 degrees, and internal and external rotation to 90 degrees.  The VA examiner did not note if there was any objective evidence of painful motion.  Nevertheless, there was no evidence of tenderness and x-rays were normal.  

Considering the evidence of record in light of the above, the Board finds that an initial, compensable rating is not warranted for the service-connected left shoulder disability from the March 9, 2004 effective date of the award of service connection through November 11, 2005.   

At the outset, the Board notes the Veteran has made conflicting assertions regarding the range of motion of his left shoulder.  Indeed, the Veteran has maintained that he is unable to lift his arm above shoulder level, but he has also stated that he is unable to raise his arm halfway between his side and shoulder level.  See April 2005 NOD.  

The Veteran, as a layperson, is competent to describe factual matters of which he or she has first-hand knowledge.  See, e.g., Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As such, the Veteran's report of being unable to use his arm at shoulder level or higher or raise it halfway between shoulder level is considered competent lay evidence, as is his report that he used his right arm to lift his left arm at the April 2004 VA examination.  

However, competency of evidence differs from weight and credibility, and the Board must analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

In this context, the Board has considered the Veteran's lay assertions in support of his claim; however, the Board finds that his assertions regarding being unable to raise his arm halfway between his side and shoulder are not considered credible, as they are inconsistent with other evidence of record.  The Board finds that the objective clinical findings are the most probative evidence with respect to the functional limitation of the Veteran's service-connected left shoulder disability, as they were generated contemporaneously with treatment provided by medical professionals and includes consideration of the statements made by the Veteran, as well as the objective range of motion findings.  These findings do not support the Veteran's assertions, to include the Veteran's report that he used his right arm to raise his left arm during the April 2004 examination (see May 2006 VA Form 9), which clearly would have been noted by the examiner, if such was the case.  However, the medical evidence of record is in distinct contrast to any report that the Veteran is unable to use his arm at shoulder level or higher or raise it halfway between shoulder level, as there simply is no objective evidence of limitation of motion of the arm at shoulder level.  

The Board also finds it noteworthy that no complaint of the Veteran being unable to lift his arm between his side and shoulder is documented in 2004 examination report or any other medical evidence pertinent to the time period in question - from the March 9, 2004, effective date of service connection to November 12, 2005 - but is, instead, reflected in various statements advanced in support of the claim for an initial, compensable rating, which are deemed less persuasive.  Cf. White v. Illinois, 502 U.S. 346, 355-56 (1991) (noting that statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment).

As such, the Board finds that the Veteran's own assertions advanced in support of his claim for a higher rating are not entitled to more weight than the objective findings rendered by the April 2004 VA examiner.  See 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions); see also Bostain, 11 Vet. App. at 127; Routen v. Brown, 10 Vet. App. at 186.  

Based on the foregoing, the Board finds the most persuasive evidence weighs against the award of an initial, compensable rating prior to November 2005, and the Veteran has not submitted or identified any outstanding, supporting medical evidence which shows the required level of symptomatology to warrant a compensable rating during the applicable time period.  

In making this determination, the Board has considered whether a higher rating is warranted prior to November 2005 based upon 38 C.F.R. §§ 4.40, 4.45 and Deluca, supra.  The pertinent evidence of record does not reflect any complaints of flare-ups in the left shoulder and, while the Veteran reported having pain on a daily basis, there is no lay or medical evidence of record that shows his pain has been so disabling to result in limitation of the arm at shoulder level or below, limitation of arm motion at 25 degrees from side, or any other functional impairment that would warrant the minimum 10 percent rating available under Diagnostic Code 5201.  

With respect to painful motion, as contemplated by 38 C.F.R. § 4.59 and Burton, supra, the Board also notes there is no competent and credible lay or medical evidence of painful motion in the left shoulder during the time period in question.  While the Veteran was still in service, he was examined during an October 2003 medical evaluation board (MEB) and reported having pain in his shoulder, particularly with overhead lifting-style activities.  Objective examination revealed pain during drop arm test and during resisted internal and external rotation.  There was also evidence of pain with abduction of the left shoulder at the October 2003 separation examination.  However, there is no subjective or objective evidence of painful left shoulder motion from March 9, 2004, the day after the Veteran was discharged from service and the effective date of service connection, to November 12, 2005.  Indeed, there were no complaints or findings of painful motion at the April 2004 VA examination and the Veteran has not submitted any lay statements which reflect that, despite his complaints of painful motion during service, he experienced pain while demonstrating movement in his arm at any time pertinent to the appeal period in question.  

It follows, then, that the criteria for a compensable rating based upon additional functional impairment due to pain under diagnostic code 5201 is not met.  Indeed, even with consideration of the sections 4.40 and 4.45 and DeLuca, as well as section 4.59 and Burton, the record presents no basis assignment of a compensable rating prior to November 2005.  

The Board has also considered the applicability of other diagnostic codes for rating the left shoulder disability but finds that no other diagnostic code provides a basis for a higher rating at any point prior to November 12, 2005, as ankylosis, and impairment of the humerus, clavicle or scapula is not shown prior to that date.  See 38 C.F.R. § 4.71a.  The disability also was not shown to involve any factor(s) that warrant evaluation under any other provision(s) of VA's rating schedule. 

In evaluating this claim, the Board has considered the Veteran's own assertions, and those of his representative.  However, as noted, the Board finds that the lay assertions made in support of his claim for higher rating are not entitled to more weight than the objective findings rendered by trained medical professionals in evaluating the Veteran's left shoulder disability.  See 38 C.F.R. § 3.159 (a)(1); see also Bostain, supra; Routen, supra.  Indeed, the persuasive evidence indicates that the Veteran's service-connected left shoulder disability does not warrant a compensable initial rating prior to November 12, 2005.  

The above determinations are based upon consideration of applicable pertinent provisions of VA's rating schedule.  Additionally, the Board finds that, at no point pertinent to this claim has the Veteran's service-connected left shoulder disability reflected so exceptional or so unusual a picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b). 

Indeed, the Board finds that the schedular criteria is adequate to rate the Veteran's service-connected left shoulder disability, as the rating schedule fully contemplates the described symptomatology, including the Veteran's limited motion, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Further, the Board notes that, pursuant to Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the Veteran's left shoulder disability is appropriately rated as a single disability .  As the Board has fully considered all pertinent symptoms in evaluating the disability, and the evaluation of multiple service-connected disabilities is not presently at issue, the Board finds that the holding of Johnson is inapposite here.

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of this claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that there is no basis for any further staged rating for the service-connected left shoulder disability, pursuant to Fenderson, and that the claim for an initial, compensable disability ratings prior to November 12, 2005, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating at any pertinent point, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (2012). 


ORDER

An initial, compensable rating for impingement syndrome of the left shoulder, prior to November 12, 2005, is denied.  


REMAND

In light of points raised in the parties' joint motion for remand (JMR), and the Board's review of the claims file, further AOJ action on the claims remaining on appeal is warranted. 

In the JMR, the parties (through their representatives) found that the April 2010 and October 2012 VA examinations relied upon by the Board in its April 2013 decision were inadequate because the examiners did not discuss whether pain could significantly limit the Veteran's functional ability during a flare-up.  As noted in the joint motion, the Veteran reported having flare-ups of pain at both the April 2010 and October 2012 VA examinations and, yet, neither examiner discussed functional loss during flare-ups, thereby rendering both examinations inadequate.  In this regard, the JMR noted that, when assessing the level of disability, the examiner must express an opinion on whether pain could significantly limit functional abiity during flare-ups.  The JMR also noted that the Bard explicitly requested that the October 2012 examiner provide such an opinion.  See Stegall v. West, 11 Vet. App. 268 (1998).

In addition, the JMR noted that the Board erred by referring-as opposed to adjudicating-the matter of entitlement to a temporary, total convalescent rating under 38 C.F.R. § 4.30, as that matter should be construed as part and parcel of the increased rating claim on appeal.  While the parties have agreed that this issue has been raised by the evidence of record, the Board notes that the Veteran has not been afforded adequate notice regarding the information and evidence needed to substantiate a temporary total rating claim pursuant to 38 C.F.R. § 4.30 and that the AOJ has not ensured that all required evidentiary development has been conducted with respect to this claim.  

Therefore, in light of the points raised in the August 2014 JMR, the Board finds a remand is needed before a fully informed decision may be rendered on the claims remanded by the Court.  Accordingly, the entire claims file should be forwarded to the physician who examined the Veteran and prepared the October 2012 examination report for an addendum opinion that addresses whether the Veteran likely experiences functional loss due to pain or other symptoms during flare-ups of his left shoulder disability.  

On remand, the physician designated to provide the addendum opinion should also be requested to provide an opinion with respect to the Veteran's claim for a temporary total rating based upon surgery on his service-connected left shoulder disability in October 2008.  

Prior to obtaining further medical opinions in this appeal, to ensure that all due process requirements are met, the AOJ should ensure that the Veteran has been provided with adequate notice regarding the information and evidence needed to substantiate a claim for a temporary total rating due to surgery on the service-connected left shoulder, for convalescent purposes, under 38 C.F.R. § 4.30.  

To ensure that the evidentiary record is complete, the AOJ should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims remanded by the Court, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2014). 

The actions identified herein are consistent with the duties to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims that have been remanded. 

Accordingly, these matters are hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims remaining on appeal that have been remanded that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained or do not exist, notify the Veteran of the records that were not obtained or that do not exist, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or response(s) from each contacted entity have been associated with the claims file, or an appropriate time period for the Veteran's response has expired, forward the Veteran's claims file to the VA physician who conducted the October 2012 VA examination for an addendum opinion. 

The contents of the entire, electronic claims file), to include complete copy of this REMAND, must be made available to the designated physician, and the report  .  should include discussion of the Veteran's documented medical history and assertions, including his report of experiencing flare-ups of the left shoulder disability at the VA examinations conducted in April 2010 and October 2012.  

The physician should offer an opinion, consistent with sound medical judgment, addressing whether, and to what extent, the Veteran likely experiences functional loss due to pain, weakness, excess fatigability, and/or incoordination during flare-ups.  To the extent possible, the physician should express any such additional functional loss in terms of additional degrees of limited motion.  

After reviewing the pertinent evidence of record, the physician should also offer an opinion addressing whether, after the Veteran's left shoulder arthroscopy performed on October 31, 2008, (1) the Veteran required at least one month of convalescence; or (2) the surgery resulted in severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited).  

Complete, clearly rationale for the conclusions reached must be provided. 

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim for a temporary total rating for convalescent purposes, under 38 C.F.R. § 4.30, following surgery for the service-connected left shoulder disability, and the claim for a rating in excess of 20 percent for the service-connected left shoulder disability, in light of pertinent evidence and legal authority. 

6.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


